Citation Nr: 0616230	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-34 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Kenneth Botary, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955 and from March 1960 to June 1962.  He died in June 2002.  
The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death and 
for DIC.  The appellant was assisted by a Texas Veterans 
Commission representative at a Travel Board hearing in 
February 2006 at San Antonio.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic obstructive pulmonary disease with 
emphysema, for which a 60 percent evaluation had been 
assigned.  A total rating based on individual unemployability 
due to service-connected disability was in effect from July 
2000.

2.  The veteran's death in June 2002 was due to metastatic 
melanoma.

3.  There is no competent medical evidence linking the 
veteran's metastatic melanoma, initially manifested many 
years after service, to service or service-connected 
disability; nor is there competent medical evidence 
establishing that any service-connected disability played a 
role in his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of an April 2004 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession, pertinent to the 
appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death and for DIC, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claim, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service VA records, 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record that could be obtained.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

	A.  Service connection for the cause of the veteran's 
death 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation will be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

At the time of the veteran's death, service connection was in 
effect for chronic obstructive pulmonary disease with 
emphysema, evaluated as 60 percent disabling, effective 
January 1998.  A total rating based on individual 
unemployability due to service-connected disability had been 
in effect from July 2000.

The evidence supporting the appellant's claim consists 
essentially of her statements.  In contrast, the evidence 
against her claim includes the service medical records and 
post-service medical records.  Initially, the Board notes 
that the death certificate establishes that the veteran died 
of a melanoma due to or as a consequence of a myocardial 
infarction and sepsis.  An autopsy was not performed.  The 
service medical records are negative for complaints or 
findings of melanoma.  Indeed, melanoma was first identified 
in February 1990 when the veteran was seen in a VA outpatient 
treatment clinic.  He had a mole on his left posterior neck 
which had apparently been present for two months.  The 
pathology report reflects a diagnosis of lentigo melanoma, 
but no tumor was seen.  

The veteran underwent a left pneumonectomy for left lower 
lobe metastatic melanoma when hospitalized by the VA 
beginning in February 1998.  The available records from the 
terminal VA hospital report in June 2002 show that the 
veteran had metastatic melanoma.  

It is undisputed that the veteran's death was due to 
metastatic melanoma.  The appellant has not provided any 
competent medical evidence showing that the fatal melanoma 
had its onset in service or within one year thereafter.  The 
Board notes that the medical evidence of record shows that 
melanoma was first documented approximately 30 years 
following the veteran's discharge from his second period of 
service.  There is no medical or clinical evidence that 
melanoma was related in any way to the veteran's active 
service or to his service-connected chronic obstructive 
pulmonary disease.  In sum, the evidence clearly documents 
that the veteran died of metastatic melanoma disease that was 
first manifested many years after service.  This condition 
was overwhelming and would have resulted in death regardless 
of any existing service-connected disability.  

The medical evidence of record is of greater probative value 
than the appellant's statements supporting her claim.  Since 
she is not a medical expert, she is not competent to express 
an authoritative opinion regarding either the veteran's 
medical condition or any questions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board concludes, accordingly, that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  

	B.  DIC 

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC benefits to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  That matter has been the 
subject of considerable judicial interpretation.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
total VA compensation for a service-connected disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to total compensation for the 
required period.  The Court concluded that the language of 38 
C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at the time of 
death was promulgated, effective January 21, 2000. See 65 
Fed. Reg. 3,388-3,392 (2000), and codified at 38 C.F.R. § 
3.22 (2003).  That final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the court addressed a challenge to the validity of 
38 C.F.R. § 3.22, and found a conflict between that 
regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  The 
Federal Circuit upheld in NOVA I, VA's position that the 
amendments to 3.22 were "interpretative," and did not make 
"new law" but merely interpreted existing law, that is, the 
amendments clarified the meaning that the statute had all 
along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for clear and unmistakable error (CUE) in a previous 
decision.

In this case, at the time of his death in June 2002, the 
veteran was in receipt of a total evaluation based on 
unemployability only from July 2000, a period of time less 
than 10 years from his death.  Thus, he did not meet the 
statutory duration requirements for a total disability rating 
at the time of death in June 2002.

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for CUE in a previous decision.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Court continued to 
state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.

In effect, the appellant argues that there was CUE in the 
failure of the RO to assign a 100 percent evaluation for the 
veteran's service-connected chronic obstructive pulmonary 
disease.  In this regard, she asserts that the results of a 
pulmonary function study conducted in September 2000 
warranted a 100 percent evaluation under Diagnostic Code 
6604.  Specifically, she points out that forced expiratory 
volume in one second was 39 percent of predicted post-
bronchodilator, and that this met the provisions for a 100 
percent rating.  The Board also notes that forced expiratory 
volume in one second/forced vital capacity was 64 percent of 
predicted post-bronchodilator.  

It is true that Diagnostic Code 6604 provides for a 100 
percent evaluation when forced expiratory volume in one 
second is less than 40 percent of predicted value.  It must 
also be noted that the forced expiratory volume in one 
second/forced vital capacity result was consistent with a 30 
percent evaluation.  A VA Training Letter (97-67, June 17, 
997) provided instructions for the appropriate use of 
pulmonary function studies.  It was specifically indicated 
that when the post-bronchodilator results are poorer than the 
pre-bronchodilator results, as in this case, the better, pre-
bronchodilator value should be used.  In addition, when there 
is a disparity between the results of different tests, so 
that the evaluation differs depending on which test result is 
used, the test with the better (higher) value is to be used 
(resulting in a lower evaluation) because the tests are 
effort dependent, and such a difference is ordinarily due to 
a difference in effort from test to test.  

Thus, it was proper for the RO not to have assigned a 100 
percent evaluation based on the September 2000 pulmonary 
function study.  In any event, even if a 100 percent rating 
had been assigned based on that test, the Board observes that 
the results of the pulmonary function study conducted during 
the VA examination in September 1998 did not warrant a 100 
percent evaluation.  The Board points out that forced 
expiratory volume in one second was 46 percent of predicted 
and forced expiratory volume in one second/forced vital 
capacity was 80 percent of predicted after bronchodilator.  
The former result corresponds to a 60 percent rating, and the 
latter corresponds to a 10 percent rating.  Thus, there was 
no basis on which a 100 percent evaluation could have been 
assigned.  Clearly, therefore, a 100 percent evaluation would 
not have been in effect for the required 10 years prior to 
the veteran's death.  .  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).  The Board regrettably concludes that the 
requirement of 38 U.S.C.A. § 1318 that the veteran be in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of 10 or more years 
prior to his death in June 2002, or, would have been but for 
CUE in a prior decision, has not been met.  









ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


